Complainant is about to enter a decree declaring a certain mortgage to have been executed by defendant Rothman to her daughter in fraud of complainant and substituting the lien thereof to complainant's judgment obtained by it against Mrs. Rothman in the law courts. The form of the decree is assented to as being in conformity with the court's conclusions.
Counsel for the defendants object to a request for counsel *Page 239 
fees to be taxed in favor of the complainant. The theory of defendants' opposition is that included in complainant's judgment a 10% collection fee has been added in conformity with the terms of the note upon which the judgment was based, and that the note contract for fees comprehended compensation to complainant's solicitors for all services rendered in an attempt to make collection, both in the law and Chancery Courts.
I find nothing to sustain such a reasoning. Certainly the parties to the note did not contemplate that the defendants would fraudulently attempt to put the assets of Mrs. Rothman beyond the reach of the ordinary process of the law courts and thus require the institution of an independent suit in this court to set aside the attempted transfer in order that collection might be made in the law courts through execution and levy.
A fee of $200 will be included in the decree. *Page 240